Name: Council Decision of 22Ã December 2009 amending the Schengen consultation network (technical specifications)
 Type: Decision
 Subject Matter: executive power and public service;  information and information processing;  international law
 Date Published: 2009-12-31

 31.12.2009 EN Official Journal of the European Union L 353/49 COUNCIL DECISION of 22 December 2009 amending the Schengen consultation network (technical specifications) (2009/1024/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 789/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications (1), and in particular Article 1(2) thereof, Having regard to the initiative by the Czech Republic, Whereas: (1) The Schengen consultation network has been established to allow consultation between the central authorities of the Member States in relation to visa applications submitted by nationals from certain third countries. (2) Article 22 of Regulation (EC) No 810/2009 of the European Parliament and of the Council of 13 July 2009 establishing a Community Code on Visas (Visa Code) (2) modifies the current rules applicable where a Member State has required the central authorities of other Member States to consult its central authorities during the examination of applications lodged by nationals of specific third countries or specific categories of such nationals. The technical specifications of the Schengen consultation network should be amended accordingly. (3) Article 31 of the Visa Code allows a Member State to require that its central authorities be informed of visas issued by other Member States to nationals of specific third countries or to specific categories of such nationals, except in the case of airport transit visas. (4) The transmission of such information requires the creation of a new form in the Schengen consultation network. (5) The long-stay visa, concurrently valid as a short-stay visa (type D + C), will be abolished and the transit visa (type B) will be merged with the short-stay visa (type C) from the date of application of the Visa Code. (6) The technical specifications of the Schengen consultation network should be amended accordingly and should apply from the date of application of the Visa Code. (7) In accordance with Articles 1 and 2 of the Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of the said Protocol, decide within a period of six months after the Council has decided on this Decision, whether it will implement it in its national law. (8) As regards Iceland and Norway, this Decision constitutes a development of provisions of the Schengen acquis, within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (3), which fall within the area referred to in Article 1, point A, of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement (4). (9) As regards Switzerland, this Decision constitutes a development of provisions of the Schengen acquis, within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (5), which fall within the area referred to in Article 1, point A, of Council Decision 1999/437/EC, read in conjunction with Article 3 of Council Decision 2008/146/EC (6) on the conclusion, on behalf of the European Community, of that Agreement. (10) As regards Liechtenstein, this Decision constitutes a development of provisions of the Schengen acquis, within the meaning of the Protocol signed between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis, which fall within the area referred to in Article 1, point A, of Council Decision 1999/437/EC, read in conjunction with Article 3 of Council Decision 2008/261/EC (7) on the signature, on behalf of the European Community, and on the provisional application of certain provisions of that Protocol. (11) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (8); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (12) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (9). Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (13) As regards Cyprus, this Decision constitutes an act building upon the Schengen acquis or otherwise related to it, within the meaning of Article 3(2) of the 2003 Act of Accession. (14) This Decision constitutes an act building on the Schengen acquis or otherwise related to it within the meaning of Article 4(2) of the 2005 Act of Accession, HAS ADOPTED THIS DECISION: Article 1 Parts 1, 2, 3 and 4 of the Schengen consultation network (technical specifications) are hereby amended as set out in Annexes I, II, III and IV respectively. Article 2 This Decision shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. It shall apply from 5 April 2010. Article 3 This Decision is addressed to the Member States in accordance with the Treaties. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 December 2009. For the Council The President A. CARLGREN (1) OJ L 116, 26.4.2001, p. 2. (2) OJ L 243, 15.9.2009, p. 1. (3) OJ L 176, 10.7.1999, p. 36. (4) OJ L 176, 10.7.1999, p. 31. (5) OJ L 53, 27.2.2008, p. 52. (6) OJ L 53, 27.2.2008, p. 1. (7) OJ L 83, 26.3.2008, p. 3. (8) OJ L 131, 1.6.2000, p. 43. (9) OJ L 64, 7.3.2002, p. 20. ANNEX I Part 1 of the Schengen consultation network (technical specifications) is amended as follows: 1. in point 1.1.2., the last subparagraph shall be deleted; 2. in point 1.1.3., the first subparagraph shall be replaced by the following: The application developed by each Member State reads delivery notifications from the inbox  on the basis of FORM R  and checks whether there is a corresponding delivery notification (FORM R) for every sent A, B, C, E, F, G or H form, which contained the Document unifier . The Document unifier  is a unique context string  which identifies the mail  in the line beginning with the numbers 000 .; 3. in point 1.3., the fourth subparagraph shall be replaced by the following: The Subject  item of the message contains file number  and a full stop ( . ) followed by the form-type identifier (Letter: A , B , C , E , F , G , H  or R ). For the respective forms, the file number  equals the content of its heading: 001  in FORM A , B , C , F , G , H  and the content of heading 048  in an FORM E. For heading definitions see 2.1.2. Examples: Subject: AUT0000010106AJKT00.B Subject: FRA2007022457471104.E. ANNEX II Part 2 of the Schengen consultation network (technical specifications) is amended as follows: 1. point 2.1.1 shall be replaced by the following: The general process flow of documents may be described shortly as follows. Detailed information can be found in 3.1 LIST OF FUNCTIONALITIES . The following messages can be exchanged via the Schengen Consultation Network:  : FORM A : CONSULTATION REQUEST REGARDING VISA APPLICATION   : FORM B : REPLY TO CONSULTATION REQUEST   : FORM C : NOTIFICATION OF ISSUE OF VLTV   : FORM F : VISA APPLICATION WITHIN THE FRAMEWORK OF REPRESENTATION   : FORM G : RESPONSE TO A VISA APPLICATION WITHIN THE FRAMEWORK OF REPRESENTATION   : FORM E : ERROR MESSAGE   : FORM R : DELIVERY NOTIFICATION   : FORM H : NOTIFICATION OF ISSUE OF A VISA  The receipt of any form A, B, C, F, G, E or H has to be acknowledged by replying with a form R, if the original message contained a Document unifier. The Document unifier is labelled by 000 on the form (the individual headings are documented below.). For the sake of clarity, the notification of the delivery is not stated explicitly in the following flow samples.; 2. in point 2.1.1.1, the following changes shall be introduced:  the first subparagraph shall be replaced by the following: Four forms  A, B, C and H  are exchanged via the network. A FORM A contains the consultation request on which the consulted authority has the opportunity to reply within 7 calendar days (See also 1.2.2). If the applicant has a nationality or belongs to a category of such a national for whom prior consultation is requested by a/some Member State(s) consultation of those States' central authority is required pursuant to Article 22 of the Regulation (EC) No 810/2009 of 13 July 2009 of the European Parliament and of the Council establishing a Community Code on Visas (Visa Code) (1)  the third subparagraph shall be replaced by the following: If the consulting (requesting) authority issues a VLTV it notifies this to all Member States by sending C FORMs.;  below the table (Fig. 2), the following subparagraph shall be added: According to Article 31 of the Visa Code a Member State may require that its central authorities be informed of visas issued by other Member States to nationals of specific third countries or to specific categories of such nationals, except when an airport transit visa is issued. This information is transmitted by sending an H-FORM.; 3. point 2.1.1.2 shall be replaced by the following: If and only if a State intends to represent another State or to be represented by another State, the consultation procedure shall meet the requirements referred to in Article 8 of the Visa Code and in the representation arrangements concerned, as described in the below sample process pictures (pictures 1 and 2). Consultation when processing a visa application in the context of representation shall be subject to the following rules, in accordance with Article 22 of the Visa Code, and can be carried out in the framework of one or both of the following scenarios: Picture 1  Norway representing Sweden Norways central authorities are to ensure that necessary consultations of the other States take place. The absence of a reply within seven (7) days shall mean that the consulted State(s) has(have) no grounds for objecting to the issuing of the visa. If the represented State (Sweden) wants to be involved this has to be laid down in a bilateral representation arrangement between the States involved (Norway and Sweden). In that case, the represented State must always reply to the representing State's FORM F using a FORM G (obligation to reply). A visa cannot be issued if no reply indicating consent is received. The represented State may specify on the FORM G reply, that a Visa of Limited Territorial Validity (VLTV) should be issued in the framework of representation. In this case, all other Schengen States are duly notified (by means of a FORM C) of the VLTV's issued by the representing State. It is not necessary to state the territory to which the visa is limited. Picture 2  Norway representing Sweden Swedens central authorities are to ensure that necessary consultations of the other State(s) take place. The absence of a reply within seven (7) days shall mean that the consulted State(s) has(have) no grounds for objecting to the issuing of the visa. The represented State must always reply to the representing State's FORM F using a FORM G (obligation to reply). A visa cannot be issued if no reply indicating consent is received. The represented State may specify on the FORM G reply, that a Visa of Limited Territorial Validity (VLTV) should be issued in the framework of representation. In this case, all other Schengen States are duly notified (by means of a FORM C) of the VLTV's issued by the representing State. It is not necessary to state the territory to which the visa is limited. The consultation procedure (7 calendar days) and any further communication between the represented State and representing State in relation to the decision process (e.g. exchange of forms F and G) has to be done within 15 calendar days in accordance with Article 23(1) of the Visa Code.; 4. in point 2.1.2, the first subparagraph shall be replaced by the following: Each heading is identified by a number ranging from 001 to 999, followed by the separation sign . , the value of the heading and <CR><LF> (=Hexa: 0X0D resp. 0X0A) or <LF> (=Hexa:0X0A). The leading numbers refer to the headings in a form (A, B, C, F, G, H, E, R).; 5. in point 2.1.4, the following changes shall be introduced:  in the table, heading 027 shall be replaced by the following: 027. Main destination M Code (3) x3 CZE (see 2.2.1);  heading 023 shall be replaced by the following: 023. Border of entry M Code (3) CZE (see 2.2.1);  heading 026 shall be replaced by the following: 026. Type of visa M Code (1) C;  headings 029, 030, 031 and 032 shall be deleted;  the following heading shall be added: 099. Reference number of the application in the VIS O*4 alphanumblank (33) CZE200907264365 (*4) : Mandatory if the Member State's reference number of the application is available in the VIS.;  in the explanation, below the table, the following changes shall be introduced:  heading 027 shall be replaced by the following: Heading No. 027: Main destination format: Code (3) x 3 This refers to the Member State or Member States (max 3) of main destination where the visa applicant should stay.;  heading 023 shall be replaced by the following: Heading No. 023: Border of entry format: Code (3) This refers to the applicants information about the State of first entry.;  heading 026 shall be replaced by the following: Heading No. 026: Type of visa format: Code (1) C  visas type is to be used.;  headings 029, 030, 031 and 032 shall be deleted;  the following heading shall be added: Heading No. 099: Reference number of the application in the VIS format: alphanumblank (33) Unique number for identifying the visa application, consisting of country code [A-Z] indicating the issuing State, supplemented with a sequence of capital letters, numeral code, TELEX characters and blanks in minimal length 1 and maximum length 30 characters. The maximum total length has to be 33 characters.; 6. point 2.1.5 shall be replaced by the following: 2.1.5. FORM B: REPLY TO CONSULTATION REQUEST  No Heading M/O* Format Examples/Comments 000. Document unifier (to use in form R) M*1 alphanumblank (50) DB-SQNR06755-MTS-ID-AUT 001. Reference number of consultation request M alphanum (19) DSL0290096401230100 040. Reference number of reply M alphanum (19) FRA0010020030040050 041. Reply M code (1) 3 1  = explicit approval 2  = refusal 042. Date of reply M date (8) 19960305 (YYYYMMDD) 099. Reference number of the application in the VIS O*2 alphanumblank (33) CZE200907264365 (*) : M: Mandatory heading; O: Optional heading (*1) : See *1 of form A. (*2) : Mandatory if the Member State's reference number of the application is available in the VIS. Heading No. 000 & Heading No. 001: See FORM A: CONSULTATION REQUEST REGARDING VISA APPLICATION . Heading No. 040: Reply reference format: alphanum (19) Identifier of a reply to a consultation. The headings structure is as follows: 3 bytes for identification of the consulting State. 16 free bytes for identification at national level. Heading No. 041: Reply format: code (1) Consultation can result in the following replies: 1  explicit approval within the deadline of 7 calendar days. 2  refusal within the deadline of 7 calendar days. Heading No. 042: Date of reply format: date (8) This is the date the consulted central authority formulates its reply. Heading No. 099: See FORM A: CONSULTATION REQUEST REGARDING VISA APPLICATION .; 7. in Point 2.1.6, the following changes shall be introduced:  in the table, heading 045 shall be replaced by the following: 045. Visa number M alphanumblank (12)(*4) D000000001, CZE000000001 (*4) : The previous version of visa number with 9 characters has to remain operational and readable. Exception for Germany: ICAO document 9303 on machine-readable travel documents provides the country code D  for Germany.;  heading 026 shall be replaced by the following: 026. Type of visa M Code (1) C;  heading 027 shall be replaced by the following: 027. Main destination M Code (3) x3 CZE (see 2.2.1);  heading 023 shall be replaced by the following: 023. Border of entry M Code (3) CZE (see 2.2.1);  headings 029, 030, 031 and 032 shall be deleted;  the following heading shall be added: 099. Reference number of the application in the VIS O*5 alphanumblank (33) CZE200907264365 (*5) : Mandatory if the Member State's reference number of the application is available in the VIS.;  in the explanation, below the table, the following changes shall be introduced:  heading 045 shall be replaced by the following: Heading No. 045: Visa number format: alphanumblank (12) Unique number for identifying the visa sticker, consisting of one or three letter(s) identifying the State, supplemented with TELEX characters if needed and a sequence number of the visa sticker. The total number of characters shall amount to 12 (2)  Heading No. 000 & Heading No. 001 & Remaining headings shall be replaced by the following: Other headings: See FORM A: CONSULTATION REQUEST REGARDING VISA APPLICATION .; 8. in point 2.1.7, the following changes shall be introduced:  in the table, heading 027 shall be replaced by the following: 027. Main destination M Code (3) x3 CZE (see 2.2.1);  heading 023 shall be replaced by the following: 023. Border of entry M Code (3) CZE (see 2.2.1);  heading 026 shall be replaced by the following: 026. Type of visa M Code (1) C;  headings 029, 030, 031 and 032 shall be deleted;  the following heading shall be added: 099. Reference number of the application in the VIS O*4 alphanumblank (33) CZE200907264365 (*4) : Mandatory if the Member State's reference number of the application is available in the VIS.;  in the explanation, below the table, Headings shall be replaced by the following: Other headings: See FORM A: CONSULTATION REQUEST REGARDING VISA APPLICATION .; 9. point 2.1.8 shall be replaced by the following: 2.1.8. FORM G: RESPONSE TO A VISA APPLICATION WITHIN THE FRAMEWORK OF REPRESENTATION  No Heading M/O* Format Examples/Comments 000. Document unifier (to use in form R) M*1 alphanumblank (50) DB-SQNR06755-MTS-ID-AUT 001. Reference number of consultation request M alphanum (19) DSL0290096401230100 040. Reference number of reply M alphanum (19) FRA0010020030040050 041. Reply M code (1) 3 1  = explicit approval 2  = refusal 5  = approval for LTV 042. Date of reply M date (8) 19960305 (YYYYMMDD) 101. Comments O alphanumblank (240) LTV:BNL-D-F 099. Reference number of the application in the VIS O*2 alphanumblank (33) CZE200907264365 (*) : M: Mandatory heading; O: Optional heading (*1) : See *1 of form A. (*2) : Mandatory if the Member State's reference number of the application is available in the VIS. Heading No. 041: Reply format: code (1) In addition to the codes mentioned in heading 041. of FORM B: REPLY TO CONSULTATION REQUEST  the following code is also allowed: 5  approval for LTV Heading No. 101: Comments Format: alphanumblank (240) This optional space enables the represented State to transmit additional information to the representing State for the purpose of issuing the visa. Other headings: See FORM B: REPLY TO CONSULTATION REQUEST .; 10. point 2.1.9 shall be replaced by the following: 2.1.9 FORM E: ERROR MESSAGE  No Heading M/O* Format Examples/Comments 000. Document unifier (to use in form R) M*1 alphanumblank (50) DB-SQNR06755-MTS-ID-AUT 047. Reference of error message M alphanum (19) DSL0290096401230100 048. Document reference (erroneous form) M alphanum (19) FRA0010020030040050 049. Type of form M code (1) A { A | B | C | F | G | H } 050. Type of error M code (1) 1 1 = technical error 2 = logical error 051. Reason for technical error O*2 num (3) 008 (number of the first heading which had an error) 052. Reason for logical error O*3 code (2) 01 reply received too late 02 consultation/information not required 03 VLTV has been issued in the meantime 04 received in duplicate 05 form unknown 099. Reference number of the application in the VIS O*4 alphanumblank (33) CZE200907264365 (*) : M: Mandatory heading; O: Optional heading (*1) : See *1 of form A. (*2) : M if heading 050. = 1 (*3) : M if heading 050. = 2 (*4) : Mandatory if the Member State's reference number of the application is available in the VIS. Heading No. 047: Reference of error message Format: alphanum (19) The purpose of this heading is to identify the error message: 3 bytes identifying the sending State 16 bytes for the national identification number Heading No. 048: Document reference (erroneous form) Format: alphanum (19) This identifies the document the error refers to. It contains one of the following headings of a referred form:  Reference number of request , (heading 001 of a referred A  or F ).  Reference number of reply , (heading 040 of a referred B  or G ).  Reference of the decision , (heading 044 of a referred C  or H ). Heading No. 049: Type of form Format: code (1) Possible indications:. A , B , C , F , G  or H . Heading No. 050: Type of error Format: code (1) This heading indicates the error causing an E Form to be sent. The following codes can be used: 1  technical error 2  logical error Heading No. 051: Reason for the technical error Format: num (3) If error code 1 appears under heading No. 050, the number of the heading of the document which contains the first error must compulsorily be entered under heading No. 051. Heading No. 052: Reason for the logical error Format: code (2) If error code 2 appears under heading No. 050, the reason for the error shall be entered, according to the following codes: 01  Reply received too late 02  No consultation/information required 03  Reply was not taken into account since visa of limited territorial validity has been issued in the meantime 04  Form received in duplicate 05  Unknown which form was received The national applications shall be adapted in such a way that the statistics generated on Form E enable distinction of the number of error messages caused by technical errors (code = 1  under Heading No. 050) and logical errors (code = 2  under Heading No. 050). Additional rule for form E: It is prohibited to scan a form E itself for logical or technical failures and to reply to a malformed E by another form E to prevent a cumulative process  Snowball Effect .; 11. In point 2.1.10. under Additional rules for form R, the second bullet point shall be replaced by the following: If a Member State receives an alleged erroneous form R, it has to discard this form R without processing it. This means that the Member State should ignore forms R that seem to be invalid. Consequently an application which had to discard potentially malformed forms R will have remaining, unacknowledged forms A,....., H which will have to be resent until a valid form R arrives. If the problem persists it has to be solved bilaterally by technical staff.; 12. After point 2.1.10, the following point shall be added: 2.1.11. FORM H: NOTIFICATION OF ISSUE OF A VISA  No Heading M/O* Format Examples/Comments 000. Document unifier (to use in form R) M*1 alphanumblank (50) DB-SQNR06755-MTS-ID-AUT 001. Reference number of consultation request M alphanum (19) DSL0290096401230100 044. Reference of the decision M alphanum (19) DSL0010012345678901 045. Visa number M alphanum (12)*2 D000000001, CZE000000001 046. Date of issue O date (8) 19960302 (YYYYMMDD) 026. Type of visa M code (1) C 002. Surname at birth M name (50) IVANOVA 003. Other surname M name (50) POPOVA 004. First names M name (25) NATALIA 005. Date of birth M date (8) 19640123 006. Place of birth M alphanumblank (35) MOSCOW 007. Sex M code (1) F { M | F | X } 008. Original nationality M code (3) UKR (see 2.2.1) 009. Type of travel document M code (2) 01 (see 2.2.3) 010. Issuing country or organization M code (3) RUS (see 2.2.1) 011. Number of travel document M alphanumblank (20) PP00000001 015. Duration of stay requested M num (2) 08 (00-90) 017. Purpose of stay M code (2) x 3 01 (see 2.2.4) 027. Main destination M code (3) x 3 CZE (see 2.2.1) 037. Current nationality(ies) M code (3) x 3 RUS (see 2.2.1) 039. Date request sent M date (8) 19960301 (YYYYMMDD) 013. Planned travel dates (entry and exit) M date (8) x 2 19960401 (and extra 013. with) 19960428 (YYYYMMDD) 016. Number of entries requested M code (1) 1 { 1 | 2 | M } 019. Occupation O code (2) 01 (see 2.2.5) 021. Parents' names O*3 name (50) IVANOV 022. Reference in Schengen State O alphanumblank (50) x 2 TRANSPORT COMPANY. 023. Border of entry M code (3) CZE (see 2.2.1) 025. Date the application was submitted O date (8) 19960225 (YYYYMMDD) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) 033. Privileged member of a Union citizen's family O*4 code (1) 1 (see2.2.6) 099. Reference number of the application in the VIS M*5 alphanumblank (33) CZE200907264365 (*) : M: Mandatory heading; O: Optional heading (*1) : See *1 of form A. (*2) : The previous version of visa number with 9 characters has to remain operational and readable. Exception for Germany: ICAO document 9303 on machine-readable travel documents provides the country code D  for Germany. (*3) : Special procedure for Greece. See form A. (*4) : Each Member State specifies a central clearing point which is permanently accessible by email. The central clearing point communicates the reasons for the refusal by secure means of communication  depending on the content  to the central clearing point of the requesting Member State where the visa application is pending. (*5) : Mandatory if the Member State's reference number of the application is available in the VIS.; 13. Point 2.2.3 shall be replaced by the following: 01 ORDINARY PASSPORT 02 GROUP PASSPORT 03 PROTECTION PASSPORT 04 DIPLOMATIC PASSPORT 05 SERVICE PASSPORT 06 OFFICIAL DUTY PASSPORT 07 SPECIAL PASSPORT 08 PASSPORT FOR ALIENS 10 NATIONAL LAISSEZ-PASSER 11 UNITED NATIONS LAISSEZ-PASSER 12 TRAVEL DOCUMENT FOR REFUGEES (1951 GENEVA CONVENTION) 13 TRAVEL DOCUMENT FOR STATELESS PERSONS (1954 NEW YORK CONVENTION) 14 OFFICIAL PASSPORT 16 SEAMAN'S BOOK 99 OTHERS; 14. Point 2.2.4 shall be replaced by the following: 00 MEDICAL REASONS 01 BUSINESS 02 CULTURAL 03 VISIT OF FAMILY OR FRIENDS 05 OFFICIAL VISIT 07 SPORTS 10 TOURISM 11 STUDY 12 TRANSIT 13 AIRPORT TRANSIT 99 OTHER. (1) OJ L 243, 15.9.2009, p. 1.; (2) See Annex to Council Regulation (EC) No 856/2008 of 24 July 2008 amending Regulation (EC) No 1683/95 laying down a uniform format for visas as regards the numbering of visas (OJ L 235, 2.9.2008, p. 1).; ANNEX III Part 3 of the Schengen consultation network (technical specifications) is amended as follows: 1. Point 3.1. shall be replaced by the following: 3.1. LIST OF FUNCTIONALITIES For every form of type ¦: A Consultation request regarding visa application B Reply to consultation request C Notification of issue of VLTV F Visa applications in the framework of representation G Reply to a visa application in the framework of representation E Error form H Notification of issue of a visa The communication system has to perform the following functionalities:  Prepare the form  Send the form via the network  Retrieve the form  Prepare, send and retrieve a R  Delivery Notification  form In addition the communication system also has to perform the functionalities:  Procedures to be applied for receiving a Form E  Error Management  Logs The schemes below illustrate the position of the functions and the sequence of the different stages. Send form types A, B, C, E, G, F or H: 2. In point 3.2.1., the title shall be replaced by the following: 3. In point 3.2.2., the title shall be replaced by the following: 4. In point 3.2.3., the title shall be replaced by the following: 5. In point 3.2.4., the following changes shall be introduced:  the title shall be replaced by the following:  paragraph a.) shall be replaced by the following: a.) Preparing a delivery notification for the form When the national application has received the form it shall prepare an R  form in order to acknowledge the form of type A, B, C, E, G, F and H  (each document that contains a line that starts with ²000. ²) that was received. The structure of the R  form is described in 2.1.10 FORM R: DELIVERY NOTIFICATION  The R  Form is to be prepared and transmitted in direct connection to the reception of the form of type A, B, C, E, G, F or H . The procedure for preparing, sending and retrieving the R  Form is otherwise the same as described in steps 1, 2 and 3 above for the normal forms.. ANNEX IV Part 4 of the Schengen consultation network (technical specifications) is amended as follows: 1. Point 4.2.1. shall be replaced by the following: 4.2.1. Data supplied by the Member States Table 2.a.: Form for data which have been sent to the other Member States (e.g. for Belgium) The Member State providing the data will have all columns crossed out. OUT TO form A form B form C form F form G form H form E (T) form E (L) AUT BEL CHE CZE DNK DSL ESP EST FIN FRA GRC HUN ISL ITA LTU LUX LVA MLT NLD NOR POL PRT SVK SVN SWE Table 2.b.: Form for data received from the other Member States (e.g. for Belgium) The Member State providing the data will have all columns crossed out. IN FROM A rec. A acc. B rec. B acc. C rec. C acc. F rec. F acc. G rec. G acc. H rec. H acc. E (tech). E (log) AUT BEL CHE CZE DNK DSL ESP EST FIN FRA GRC HUN ISL ITA LTU LUX LVA MLT NLD NOR POL PRT SVK SVN SWE A rec.  A forms received A acc.  A forms accepted B rec.  B forms received B acc.  B forms accepted C rec.  C forms received C acc.  C forms accepted F rec.  F forms received F acc.  F forms accepted G rec.  G forms received G acc.  G forms accepted H rec.  H forms received H acc.  H forms accepted E(tech)  received E forms due to the technical errors in forms, which have been sent to the other Member States E(log)  received E Forms due to the logical errors in forms which have been sent to the other Member States; 2. Point 4.2.2. shall be replaced by the following: 4.2.2. Tables of Bilateral Statistics Table 3.: Form for data containing bilateral statistics COUNTRY X COUNTRY Y Sent out Received Accepted A forms XY 1 YX 10 YX 11 B forms XY 2 YX 12 YX 13 C forms XY 3 YX 14 YX 15 Total E forms XY 4 YX 16 E forms technical error XY 5 YX 17 E forms logical error XY 6 YX 18 F forms XY 7 YX 19 YX 20 G forms XY 8 YX 21 YX 22 H forms XY 9 YX 23 YX 24 COUNTRY Y COUNTRY X Sent out Received Accepted A forms YX 1 XY 10 XY 11 B forms YX 2 XY 12 XY 13 C forms YX 3 XY 14 XY 15 Total E forms YX 4 XY 16 E forms technical error YX 5 XY 17 E forms logical error YX 6 XY 18 F forms YX 7 XY 19 XY 20 G forms YX 8 XY 21 XY 22 H forms YX 9 XY 23 XY 24.